Citation Nr: 1704929	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  14-39 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for a hearing loss disability of the left ear. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1954 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

A September 2014 Statement of the Case (1) continued a ten percent evaluation for tinnitus, (2) continued a noncompensable rating for left ear hearing loss, and (3) denied service connection for right ear hearing loss.  In the October 2014 substantive appeal, the Veteran indicated he intended to appeal only the issue of "Non-service connected hearing Loss (L) ear."  The Veteran's representative in a December 2016 brief confirmed the only issue on appeal as being entitlement to an increased rating for left ear hearing loss.  

While the Veteran requested and was afforded an opportunity for a hearing, the Veteran subsequently withdrew the request.  See November 2015 correspondence from the Veteran to the Department of Veterans Affairs. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran raised the issue of an increased rating for his service connected hemorrhoid tags.  See January 2013 statement and notice of disagreement from the Veteran.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1. Audiometric examinations correspond to no greater than a level VI hearing loss for the left ear.

2. The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for a hearing loss disability of the left ear have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 4.1, 3.383, 4.85, Diagnostic Code 6100, 4.86 (2016).

2. Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, VA treatment records, and identified private treatment records have been associated with the evidence of record.  While the Veteran indicated some of his service treatment records were lost in a fire in St. Louis in 1973, the Board finds any missing records from that time are not necessary to make a determination in regard to the Veteran's increased rating claim.  See Veteran's statement on the October 2014 Appeal to Board of Veterans' Appeals. 

The Veteran was afforded VA examinations in October 2011 and April 2012.  The VA examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  The April 2012 examination report also indicates there is no functional impact of the Veteran's hearing loss on the ordinary conditions of his daily life, including his ability to work.  While the Veteran's representative asserted that the available evidence is too old to evaluate the state of the Veteran's condition, neither the Veteran nor the representative have provided evidence that the Veteran's symptomology has significantly worsened since the last examination.  See December 2016 Appellant's Brief.  The duty to assist does not require that a claim be remanded solely because the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995). 

Based on the examinations and the absence of evidence of worsening symptomatology since the April 2012 examination, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, with respect to the Veteran's increased rating claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  See id. 

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher.  38 C.F.R. § 4.86(a).  It may also be applied if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86(b).  In second case, the numeral will then be elevated to the next higher Roman numeral.  See id.  When an exceptional pattern applies, the method producing the highest roman numeral should be used.  See id.   Each ear is to be evaluated separately under this part of the regulations.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f).  The law allows for compensation for hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the non service-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 unless the non service-connected hearing loss is the result of the Veteran's willful misconduct.  See 38 C.F.R. § 3.383.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Schedular Rating 

Upon the Veteran's October 2011 VA audiological examination puretone thresholds, in decibels, were as follows:


100 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
35
65
75
Left
20
75
80
85

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 47.5 decibels in the right ear and 65 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 90 percent for the right ear, and 82 percent for the left ear.

Applying the test results of the October 2011 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level II for the right ear, and level IV for the left ear.  38 C.F.R. § 4.85, Table VI.  However, as the right ear hearing loss is not service-connected, its numeric designation is reduced to a I because the service-connected hearing loss in the left ear does not have a compensable rating (X or XI).  See 38 C.F.R §§ 3.383(a)(3), 4.85(f).  Applying the Roman numeric designations of I and IV to Table VII, the result is a noncompensable rating for the Veteran's hearing loss in the left ear.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is applicable to the October 2011 VA examination results for the left ear.  The puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86(b).  Applying Table VIA, the Ratings Schedule results in Roman numeric designation of V for the left ear, which is elevated to a VI.  Again, as the right ear hearing loss is not service-connected, its numeric designation is reduced to a I because the service-connected hearing loss in the left ear does not have a compensable rating (X or XI).  See 38 C.F.R §§ 3.383(a)(3), 4.85(f).  Applying the Roman numeric designations of I and VI to Table VII, the result is a rating of a noncompensable for  the Veteran's hearing loss in the left ear.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Upon the April 2012 VA audiological examination puretone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
30
55
70
Left
20
70
85
90

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 42.5 decibels in the right ear and 66.25 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 90 percent for the right ear, and 80 percent for the left ear.

Applying the test results of the April 2012 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level II for the right ear, and level IV for the left ear.  38 C.F.R. § 4.85, Table VI.  Again, as the right ear hearing loss is not service-connected, its numeric designation is reduced to a I because the service-connected hearing loss in the left ear does not have a compensable rating (X or XI).  See 38 C.F.R §§ 3.383(a)(3), 4.85(f).  Applying the Roman numeric designations of I and IV to Table VII, the result is a noncompensable rating for the Veteran's hearing loss in the left ear.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is applicable to the April 2012 VA examination results for the left ear.  The puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86(b).  Applying Table VIA, the Ratings Schedule results in Roman numeric designation of V for the left ear, which is elevated to a VI.  Again, the right ear hearing loss is not service-connected, its numeric designation is reduced to a I because the service-connected hearing loss in the left ear does not have a compensable rating (X or XI).  See 38 C.F.R §§ 3.383(a)(3), 4.85(f).  Applying the Roman numeric designations of I and VI to Table VII, the result is a rating of a noncompensable for  the Veteran's hearing loss in the left ear.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  Accordingly, the evidence of record does not support a compensable rating for hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the United States Court of Appeals for Veterans Claims (Court) held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak v. Nicholson, Vet. App. 447, 455 (2007).

Upon the April 2012 VA examination, the VA examiner noted the Veteran's report that his hearing loss disability did not affect the ordinary conditions of his daily life including the ability to work.  In a November 2015 statement, the Veteran's representative indicated the Veteran's hearing loss causes a "great social handicap."  Based on the reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the April 2012 VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Here, the Board finds the most probative evidence as to the functional impairment resulting from this disability to be the conclusions of the qualified VA examiner, concluded that the disorder did not affect the conditions of daily living.  The Board believes that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hearing loss of the left ear.  To the extent that the Veteran may experience some difficulties communicating with others as a result of his hearing disability in the left ear, the ratings schedule contemplates these impairments. 

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service-connected for bilateral tinnitus, hemorrhoidal tags, a right knee disability, pterygium of the left eye, and a lumbar spine disability.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working. 

The April 2012 VA examiner noted that the Veteran's hearing loss did not impact the ordinary conditions of his daily life, including his ability to work.  Further, neither the Veteran nor his representative has put forth a statement indicating that the Veteran believes his service-connected hearing loss renders him unemployable.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his hearing loss, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to a compensable disability rating for a hearing loss disability of the left ear is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


